In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1404V
                                          UNPUBLISHED


    MICHAEL ANTKOWIAK,                                          Chief Special Master Corcoran

                          Petitioner,                           Filed: December 22, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On October 16, 2020, Michael Antkowiak filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) which
meets the Table definition for GBS or which, in the alternative, was caused in fact by the
influenza vaccine he received on October 18, 2017. Petition at ¶ 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On July 27, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for his GBS. On December 22, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $197,222.44,
representing compensation in the amounts of $195,000.00 for his pain and suffering and
$2,222.44 for his out-of-pocket expenses. Proffer at 1-2. In the Proffer, Respondent

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that Petitioner agrees with the proffered award. Id. at 2. Based on the record
as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $197,222.44, representing compensation in the amounts of
$195,000.00 for his pain and suffering and $2,222.44 for his out-of-pocket expenses
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


    MICHAEL ANTKOWIAK,

                 Petitioner,

    v.                                                 No. 20-1404V
                                                       Chief Special Master Corcoran
    SECRETARY OF HEALTH AND                            ECF
    HUMAN SERVICES,

                 Respondent.



                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION1

I.       Procedural History

         On October 16, 2020 Michael Antkowiak (“petitioner”) filed a petition for

compensation (“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34, as amended. He alleges that, as a result of receiving the influenza vaccine

on October 18, 2017, he suffered from Guillain-Barré Syndrome (GBS). See Petition. On July

27, 2021, respondent filed his Vaccine Rule 4(c) report, concluding that petitioner suffered

GBS as defined by the Vaccine Injury Table, within the Table timeframe. ECF No. 18. On

July 27, 2021, the Chief Special Master issued a ruling on entitlement, finding that petitioner

was entitled to compensation for a GBS Table injury. ECF No. 20.

II.      Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be

awarded a lump sum of $197,222.44, for all damages, including $195,000.00 representative of

pain and suffering, and $2,222.44 representative of out-of-pocket medical and related


1
 This Proffer does not include attorneys’ fees and costs, which the parties intend to address
after the Damages Decision is issued.
expenses. This amount represents all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through

a lump sum payment as described below and requests that the Chief Special Master’s decision

and the Court’s judgment award the following2: a lump sum payment of $197,222.44, in the

form of a check payable to petitioner.

IV.    Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Michael Antkowiak: $197,222.44

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division




2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
                           s/ Tyler C. King
                           TYLER C. KING
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 305-0730
                           Tyler.King@usdoj.gov
Dated: December 22, 2021